The State has presented a motion for rehearing in which other testimony than that set out in the opinion is mentioned which was relied upon by the State as tending to show the presence of appellant at the time of the homicide. This evidence was not overlooked by us upon the former consideration to the case. We only referred to that portion which seemed most pertinent to the issue under discussion.
If the record in the Martin case shows that upon that trial appellant testified to his presence at the homicide, it could not be considered in a subsequent trial against appellant unless his testimony given in the Martin trial was properly provable in the prosecution against appellant, and was so proven, and it so appeared from the record now before us. *Page 253 
Believing a correct disposition was made of the case in our original opinion under the record, the State's motion for rehearing must be overruled.
Overruled.